     Case 2:19-cr-00121-WKW-SRW Document 46 Filed 08/07/19 Page 1 of 4




                    IN THE DISTRICT COURT OF THE UNITED STATES
                        FOR THE MIDDLE DISTRICT OF ALABAMA
                                 NORTHERN DIVISION

UNITED STATES OF AMERICA

               v.                                    CR. NO. 2:19-CR-121-TFM
                                                            [18 U.S.C. § 922(g)(1);
                                                             26 U.S.C. § 5861(d)]

BOBBY WAYNE WILLIAMS
                                                     SUPERSEDING INDICTMENT

The Grand Jury charges:

                                           COUNT 1
                        (Possession of a Firearm by a Convicted Felon)

       On or about September 19, 2018, in Barbour County, Alabama, within the Middle

District of Alabama, the defendant,

                                BOBBY WAYNE WILLIAMS,

knowing he had previously been convicted in a court of a crime punishable by imprisonment for

a term in excess of one year, did knowingly possess firearms and ammunition, in and affecting

interstate or foreign commerce, that is, a Remington, model 11-87, 12 gauge shotgun; a Marlin,

model 60,.22 caliber rifle; a Remington, model 1100, 12 gauge shotgun; a Remington, model

11-87, 12 gauge shotgun; a Sears & Roebuck, model 200, 12 gauge shotgun,(sawed off); a

Revelation, 12 gauge shotgun; a Savage Arms, model Springfield, 12 gauge shotgun; a Jennings,

model J-22,.22 caliber pistol and live ammunition, better descriptions of which are unknown,in

violation of Title 18, United States Code, Section 922(g)(1).
     Case 2:19-cr-00121-WKW-SRW Document 46 Filed 08/07/19 Page 2 of 4




                                             COUNT 2
                                  (Possession of Unregistered Firearm)

        On or about September 19, 2018, in Barbour County, Alabama, within the Middle

District of Alabama, the defendant,

                               BOBBY WAYNE WILLIAMS,

did knowingly receive and possess a firearm, to wit: a Sears & Roebuck, model 200, 12 gauge

short-barrel shotgun, not registered to him in the National Firearms Registration and Transfer

Record, in violation of Title 26, United States Code, Section 5861(d).

                                FORFEITURE ALLEGATION-1

       A.      The allegations contained in count 1 of this Superseding Indictment are hereby

realleged and incorporated by reference for the purpose of alleging forfeitures pursuant to Title 18,

United States Code, Section 924(d)(1) by Title 28, United States Code, Section 2461(c).

       B.      Upon conviction of the offenses in violation of Title 18, United States Code,

Section 922(g)(1) set forth in count 1 ofthis Superseding Indictment, the defendant,

                                 BOBBY WAYNE WILLIAMS,

shall forfeit to the United States, pursuant to Title 18, United States Code, Section 924(d)(1) by

Title 28, United States Code, Section 2461(c), any firearms and ammunition involved in the

commission of the offenses in violation of Title 18, United States Code, Section 922(g)(1). The

property includes, but is not limited to, a Remington, model 11-87, 12 gauge shotgun; a Marlin,

model 60,.22 caliber rifle; a Remington, model 100, 12 gauge shotgun; a Remington, model 11-

87, 12 gauge shotgun; a Sears & Roebuck, model 200, 12 gauge shotgun; a Revelation, 12 gauge

single shot shotgun; a Savage Arms, model Springfield, 12 gauge shotgun; a Jennings, model J-

22,.22 caliber pistol; and, live ammunition.

       C.      If any ofthe property described in this forfeiture allegation, as a result of any act


                                                 2
     Case 2:19-cr-00121-WKW-SRW Document 46 Filed 08/07/19 Page 3 of 4




or omission ofthe defendant:

                       cannot be located upon the exercise of due diligence;

                       has been transferred or sold to, or deposited with, a third party;

                       has been placed beyond the jurisdiction ofthe court;

                       has been substantially diminished in value; or

                       has been commingled with other property which cannot be divided
                       without difficulty,

the United States shall be entitled to forfeiture of substitute property pursuant to Title 21, United

States Code, Section 853(p), as incorporated by Title 28, United States Code, Section 2461(c).

       All pursuant to Title 18, United States Code, Section 924(d)(1) by Title 28, United States

Code, Section 2461(c).

                                 FORFEITURE ALLEGATION-2

       A.      The allegations contained in count 2 of this Superseding Indictment are hereby

realleged and incorporated by reference for the purpose of alleging forfeitures pursuant to Title 26,

United States Code, Section 5872 and Title 28, United States Code, Section 2461(c).

       B.      Upon conviction of the offenses in violation of Title 26, United States Code,

Sections 5861(d) set forth in count 2 ofthis Superseding Indictment, the defendant,

                                 BOBBY WAYNE WILLIAMS,

shall forfeit to the United States, pursuant to Title 26, United States Code, Section 5872 and Title

28, United States Code, Section 2461(c), any firearms involved in the commission of the offenses

in violation of Title 26, United States Code, Section 5861(d). The property includes, but is not

limited to, a Sears & Roebuck, model 200, 12 gauge short-barrel shotgun.

       C.      If any of the property described in this forfeiture allegation, as a result of any act

or omission of the defendant:

                                                  3
     Case 2:19-cr-00121-WKW-SRW Document 46 Filed 08/07/19 Page 4 of 4




               (1)     cannot be located upon the exercise of due diligence;

               (2)     has been transferred or sold to, or deposited with, a third party;

               (3)     has been placed beyond the jurisdiction ofthe court;

               (4)     has been substantially diminished in value; or

              (5)      has been commingled with other property which cannot be divided
                       without difficulty,

the United States shall be entitled to forfeiture of substitute property pursuant to Title 21, United

States Code, Section 853(p), as incorporated by Title 28, United States Code, Section 2461(c).

       A11 pursuant to Title 26, United States Code, Section 5872 and Title 28, United States

Code, Section 2461(c).

                                                      A TRLTE BILL:




LOUIS V. 144KNKLIN, SR.
UNITED STATES ATTORNEY



Ben M. Ba e
Assistant United States Attorney




                                                 4
